IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PENNSYLVANIA LAND HOLDINGS                   : No. 293 WAL 2015
COMPANY, LLC, A DELAWARE LIMITED             :
LIABILITY COMPANY, AND                       :
PENNSYLVANIA SERVICES                        : Petition for Allowance of Appeal from
CORPORATION, A DELAWARE                      : the Order of the Superior Court
CORPORATION, AND GENERAL                     :
PARTNER, TRADING AS CUMBERLAND               :
COAL RESOURCES, LP, A DELAWARE               :
LIMITED PARTNERSHIP,                         :
                                             :
                   Respondents               :
                                             :
                                             :
            v.                               :
                                             :
                                             :
ROBERT W. REED AND KAREN REED,               :
                                             :
                   Petitioners               :


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.